               Case 20-12522-JTD            Doc 1209-1        Filed 01/25/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     )   Case No. 20-12522 (JTD)
                                                              )
                   Debtors.1                                  )   (Jointly Administered)
                                                              )
                                                              )   Proposed Hearing Date: Feb. 3, 2021 at 11:00 a.m. (ET)
                                                              )   Proposed Obj. Deadline: Feb. 2, 2021 at 12:00 p.m. (ET)


                               NOTICE OF MOTIONS AND HEARING


                   PLEASE TAKE NOTICE that the debtors in possession in the above-captioned

cases (collectively, the “Debtors”) have today filed the attached Debtors’ Motion for Order (I)

Clarifying Requirements of Cash Collateral Order with Respect to Record Date for Certain

Adequate Protection Payments and (II) Granting Related Relief (the “Motion”) with the United

States Bankruptcy Court for the District of Delaware (the “Court”).

                   PLEASE TAKE FURTHER NOTICE that contemporaneously with the filing of

the Motion, the Debtors also filed a motion to shorten the notice and objection periods with

respect to the Motion (the “Motion to Shorten”).

                   PLEASE TAKE FURTHER NOTICE that if the Court grants the relief requested

in the Motion to Shorten: (i) a hearing to consider the Motion will be held on February 3, 2021

at 11:00 a.m. (ET) (the “Hearing”) before The Honorable John T. Dorsey, United States

Bankruptcy Judge for the District of Delaware, at the Court, 824 North Market Street, 5th Floor,

Courtroom 5, Wilmington, Delaware 19801, and (ii) any responses or objections to the Motion


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
    McDonnell Blvd., St. Louis, Missouri 63042.



RLF1 24692204v.1
               Case 20-12522-JTD           Doc 1209-1   Filed 01/25/21    Page 2 of 2




must be made by February 2, 2021 at 12:00 p.m. (ET).

                   PLEASE TAKE FURTHER NOTICE that if the Court approves or denies, in

whole or in part, the relief requested in the Motion to Shorten, parties-in-interest will receive

separate notice of the Court-approved objection deadline and hearing date for the Motion.

Dated: January 25, 2021

/s/ Michael J. Merchant
Mark D. Collins (No. 2981)       George A. Davis                     Philip Mindlin
Michael J. Merchant (No.         George Klidonas                     Emil A. Kleinhaus
3854)                            Andrew Sorkin                       Neil M. Snyder
Amanda R. Steele (No. 5530)      Anupama Yerramalli                  Michael H. Cassel
Brendan J. Schlauch (No.         LATHAM & WATKINS LLP                WACHTELL, LIPTON,
6115)                            885 Third Avenue                    ROSEN & KATZ
RICHARDS, LAYTON &               New York, New York 10022            51 West 52nd Street
FINGER, P.A.                     Telephone: (212) 906-1200           New York, New York 10019
One Rodney Square                Facsimile: (212) 751-4864           Telephone: (212) 403-1000
920 N. King Street               Email: george.davis@lw.com          Facsimile: (212) 403-2000
Wilmington, Delaware 19801              george.klidonas@lw.com       Email: pmindlin@wlrk.com
Telephone: (302) 651-7700               andrew.sorkin@lw.com                 eakleinhaus@wlrk.com
Facsimile: (302) 651-7701               anu.yerramalli@lw.com                nmsnyder@wlrk.com
Email: collins@rlf.com                                                       mhcassel@wlrk.com
         merchant@rlf.com        - and -
         steele@rlf.com
         schlauch@rlf.com        Jeffrey E. Bjork
                                 LATHAM & WATKINS LLP
                                 355 South Grand Avenue, Suite 100
                                 Los Angeles, California 90071
                                 Telephone: (213) 485-1234
                                 Facsimile: (213) 891-8763
                                 Email: jeff.bjork@lw.com

                                 - and -

                                 Jason B. Gott
                                 LATHAM & WATKINS LLP
                                 330 North Wabash Avenue,
                                 Suite 2800
                                 Chicago, Illinois 60611
                                 Telephone: (312) 876-7700
                                 Facsimile: (312) 993-9767
                                 Email: jason.gott@lw.com


                           Co-Counsel for Debtors and Debtors in Possession




                                                  2
RLF1 24692204v.1
